El Juez Presidente Señor del Toro,
emitió la. opinión del tribunal.
Felipe Segarra demandó en la Corte de Distrito de Ponee a Ana María Manescau y a Mercedes Figueroa en cobro de obligaciones ascendentes en junto a la suma de $864.34. En la demanda se alegan separadamente tres causas de acción, así:
1. — “1.—.
“2. — Que con fecha 19 de diciembre de 1925, y para vencer el día 19 de junio de 1926, las demandadas suscribieron ante el Nota-rio don Francisco R. Cortés una obligación por la suma de $118.00, mancomunada y solidariamente, comprometiéndose a pagar a razón del doce por ciento anual como intereses y las costas y honorarios de abogado que devengara el cobró de esta obligación.
“Que la citada obligación de $118.00 y sus interefees ascendentes a $15.34 no han sido satisfechos a pesar de las diversas gestiones he-*931chas al efecto, adeudando las demandadas por esta obligación la suma de $133.34.
2. — "1. — .
“2. — Que con fecha 29 de junio de 1926, la's demandadas suscri-bieron mancomunada y solidariamente a favor del demandante una obligación por la suma de $500, comprometiéndose a pagar intereses a razón del doce por ciento anual en caso de mora y las costas, gas-tos y honorarios de abogado en que incurriere el demandante para el cobro de esta obligación.
“Que la obligación antes mencionada venció, se requirió de pago a las demandadas y é'stas no lo efectuaron cuya obligación con sus intereses asciende a la suma de $513.00.
3. — “1.—.
“2. — Que con fecha 29 de octubre y para vencer el 29 de diciem-bre las demandadas suscribieron otro pagaré, mancomunada y solida-riamente por la suma de $200, comprometiéndose al pago del doce por ciento anual de intereses en caso de mora y a satisfacer las cos-tas y honorarios de abogado en caso de reclamación judicial.
“Que la citada obligación está vencida, fueron requeridas las de-mandadas de pago y se han negado a hacerlo, manifestando carecer de metálico para ello.”
Las demandadas formularon excepciones previas que fueron declaradas sin lugar. Contestó la demandada Ma-nescau reproduciendo su excepción de que la demanda no aduce hechos suficientes para determinar una causa de acción y alegando ciertos hechos como fundamento de oposición.
La demandada Figueroa no formuló contestación pero asistió al juicio representada por el mismo ahogado que la demandada Manescau. Se practicó prueba testifical y docu-mental y finalmente la corte dictó sentencia declarando la demanda con lugar.
La prueba practicada no forma parte de los autos. Sólo consta que fué apreciada por la corte sentenciadora, así:
“Por la apreciación que ha hecho la corte de toda la prueba pre-sentada en este caso, considera que el demandante ha probado debi-damente todo's los hechos alegados en la demanda, o sea que las de-mandadas suscribieron tres obligaciones mancomunada y solidariamen-te, comprometiéndose a pagar al demandante las sumas de $118, $500 y $200, más los intereses al 12%. anual, cuyas obligaciones ven-*932deron en las fecha's que antes se ba beebo constar y no ban sido satisfechas por las demandadas a pesar de haber sido requeridas para ello por el demandante; y que la prueba presentada por la's deman-dadas se refiere a otras negociaciones que existían entre las partes, independientemente de las obligaciones; y, asimismo que no se ha probado a satisfacción de la corte que el demandante cobrara a las demandadas intereses en exceso del 12% anual.”
No conformes con la sentencia las demandadas apelaron de ella para ante este tribunal. Sostienen que la corte de distrito erró al desestimar la excepción previa y en tal virtud que la sentencia apelada es contraria a derecho. .Alegan que la demanda es insuficiente porque si bien expresa que las demandadas suscribieron los pagarés de que se trata, no dice que los entregaron al demandante. Invocan en apoyo de su contención las decisiones de esta Corte Suprema en los casos de Bennett v. Boschetti, 31 D.P.R. 856, Schlüter & Co. v. González, 34 D.P.R. 303, Fornaris v. Font, 35 D.P.R. 610.
A nuestro juicio debió prosperar la excepción, ya que la entrega de los pagarés no fué alegada. Bastará citar lo resuelto por esta corte en uno de los casos invocados. Es así:
“El artículo 80 de la Ley de Evidencia (Comp. 1911, sec. 1448) dice:
“‘Art. 80. — El otorgamiento de un documento consiste en suscri-birlo y entregarlo con o sin la fijación de un sello.'
“El estatuto parece claro. No basta suscribir el documento, es además esencial su entrega. La razón de la ley es que por la en-trega 'se consuma el contrato, o sea, por la tradición del documento.
“Es un elemento esencial en todo contrato escrito que sea entre-gado por la parte que se obliga, a alguien que tiene derecho a tener-lo; siendo la entrega la prueba del consentimiento del que la da, y ol recibo del que la obtiene, esto da por consumado el contrato. Y así por regla general un pagaré, como cualquier otro documento, no tiene ningún principio legal o existencia válida como tal hasta que ha sido entregado de acuerdo 'con el objeto o intención de las par*933tes. 3 R.C.L. 859. Véase el caso de Bennett vs. Boschetti, 31 D.P.R,. 856.” Schlüter & Co. vs. González, 34 D.P.R. 303, 304.
En sn alegato la parte apelada sostiene que:
“Este caso se distingue del de Schlüter vs. González, supra, en que, en el presente la parte demandada admitió en su contestación que adeuda al demandante las sumas reclamadas, quedando por lo tanto subsanado el defecto señalado, en caso que existiera. Y además, el caso que nos ocupa, fue resuelto por sus méritos, y la demandada tuvo amplia oportunidad, bajo su negativa general, resultando, pue's, qüé la' falta de dicha alegación en nada ha perjudicado a las deman-dadas-apelantes, ya que la existencia de dicha alegación, en nada hu-biera hecho variar el resultado del pleito. Por los motivos aquí ex-puestos,' resulta aparente que el recurso interpuesto es frívolo y dilatorio. ’ ’
Luego cita jurisprudencia respecto a subsanación de de-fectos por virtud de las alegaciones de la parte contraria.
Una de las demandadas no contestó. Nada, pues, puede sostenerse que admitiera. Hemos examinado la contestación de la otra demandada y a nuestro juicio no puede concluirse que admita la existencia de las tres causas de acción de tal manera que pueda entenderse corregido el defecto fundamental de que adolece la demanda.
No puede aceptarse la teoría de la parte apelada acerca de que la demandada estuviera obligada a probar en el juicio la no entrega de los pagarés. Es al demandante al que incumbe la prueba de la existencia de la obligación que reclama.
Aunque no era necesario, bemos transcrito la declaración de hechos probados de la corte sentenciadora porque tam-poco de ella constan hechos suficientes para basar la senten-cia pronunciada. No se declara probada la entrega de los pagarés. Sólo se dice que las demandadas los suscribieron. Y ello no es bastante, según lo resuelto en los casos ya citados.

Debe declararse, con lugar él recurso y dictarse sentencia desestimando la demanda por no aducir hechos Suficientes • para determinar una causa de acción.